



CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED BECAUSE SUCH INFORMATION (i) IS
NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.
EXCLUDED INFORMATION HAS BEEN MARKED AT THE APPROPRIATE PLACES AS FOLLOWS:
[*****].
AMENDMENT TO THE INVENTORY INTERMEDIATION AGREEMENT
THIS AMENDMENT to THE INVENTORY INTERMEDIATION AGREEMENT (this “Amendment”),
dated as of March 29, 2019, is made by and between (i) J. Aron & Company LLC, a
New York limited liability company (“Aron”) located at 200 West Street, New
York, New York 10282-2198, and (ii) PBF Holding Company LLC (“PBFH”), jointly
and severally with its wholly-owned subsidiary, Delaware City Refining Company
LLC (“DCRC” and collectively with PBFH, “DCR”), both Delaware limited liability
companies that have a place of business located at One Sylvan Way, 2nd Floor,
Parsippany, NJ 07054-3887 (each of Aron and DCR are referred to individually as
a “Party” or collectively as the “Parties”).
RECITALS
Aron and DCR are parties to that certain Amended and Restated Inventory
Intermediation Agreement dated as of May 29, 2015 (as from time to time amended
prior to the date hereof, the “Agreement”) relating to the purchase by Aron from
DCR (and thereafter the sale by Aron to DCR) of the refined products specified
on Schedules A and B to the Agreement upon the terms and conditions set forth
therein; and
Aron and DCR wish to amend the Agreement as hereinafter provided;
Accordingly, the Parties hereby agree as follows:
Article I. Definitions; Interpretation
Section 1.01 Terms Defined in the Agreement.
(a)
Defined Terms. All capitalized terms used in this Amendment (including in the
recitals hereto) and not otherwise defined herein shall have the meanings
assigned to them in the Agreement.

(b)
Interpretation. The rules of construction set forth in Sections 1.2, 1.3, 1.4
and 1.5 of the Agreement shall apply to this Amendment as if incorporated herein
in full.

Article II. Amendments to the Agreement
Section 2.01 Amendment. Upon the effectiveness of this Amendment:
(a)
The second “WHEREAS” clause in the recital to the Agreement is amended by
deleting the words “the refined products specified on Scheduled A (the
“Products”)” and inserting “the Products (as defined below)” in place thereof.





--------------------------------------------------------------------------------





(b)
Section 1.1 of the Agreement is hereby amended by inserting, in the appropriate
alphabetical order, the following new definitions:

“Actual Initial Supplemental Inventory” has the meaning specified on Schedule Q.
“Crude Oil” means crude oil of any type or grade.
“Designated Included Locations” means all Included Locations other than the
Supplemental Included Location.
“Estimated Initial Supplemental Inventory” has the meaning specified on Schedule
Q.
“Initial Supplemental Inventory” means the total volumes of Products in the
Supplemental Product Group located in situ in the Supplemental Included Location
to be sold by DCR to Aron pursuant to this Agreement as of the Supplemental
Amendment Effective Date (but not including any then-existing Excess Quantities)
as determined according to the methodology set forth in Schedule Q.
“Interim Step-out Date” means July 1, 2019 at 11:59:59 p.m. EPT.
“Supplemental Amendment Effective Date” means March 29, 2019 as of 12:00:01 a.m.
EPT on such date.
“Supplemental Bill of Sale” means a bill of sale, substantially similar in form
and substance to the Step-in Bill of Sale, transferring to Aron all of DCR’s
right, title and interest in and to the Supplemental Product volumes held at the
Supplemental Included Location effective on the Supplemental Amendment Effective
Date.
“Supplemental Included Location” means the Included Location identified on
Schedule Q, which was added as an Included Location effective as of the
Supplemental Amendment Effective Date.
“Supplemental Included Location Storage Agreement” has the meaning specified on
Schedule Q.
“Supplemental Product Group” means any Product Group specified as such on
Schedule A, for which the applicable Products are Supplemental Products.
“Supplemental Products” means such Products designated as “Supplemental
Products” on Schedule A.
(c)
Section 1.1 of the Agreement is hereby amended by amending and restating the
following definitions in their entirety to read as follows:

“Corresponding Futures” means, for any Specified Period designated by DCR or
otherwise established relating to an Agreed Roll Differential or Mandatory Roll
Differential pursuant to the provisions of Schedule F prior to the Step-out Date
that ends after the Early Termination Date, “M2” (as defined in Schedule F)
relating to the Agreed Roll Differential or Mandatory Roll Differential (as
applicable and, in each case, as established and agreed to by the Parties
pursuant to the procedures set forth on Schedule F and as defined therein) for
such Specified Period; provided that if more than one such Specified Period
relating to


2

--------------------------------------------------------------------------------





an Agreed Roll Differential or Mandatory Roll Differential for a particular
Product Group ends on the same date, then for purposes of this definition and
the calculation of Specified Unwind Costs, such Specified Periods (and the
Product Group volumes related thereto) shall be aggregated into a single
Specified Period (and aggregate Product Group volume) to which the same
Corresponding Futures relate.
“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
May 2, 2018 by and among Aron, Bank of America, N.A., PBFH, DCRC, PRCLLC, TRC
and PBFH, DCRC, PRCLLC, TRC the other parties thereto, as from time to time
amended.
“Products” means the refined products and Supplemental Products specified on
Schedule A.
“Required Storage Arrangements” mean such designations and other binding
contractual arrangements pursuant to which DCR shall provide Aron with DCR’s
(and/or its Affiliates’) full right to use the third-party storage tanks and
related facilities covered by such contractual arrangements in the event any
other third-party locations are added as Included Locations pursuant to Section
5, including the Supplemental Included Location Storage Agreement.
“Scheduled Differential Adjustment Month” means (i) with respect to the
Supplemental Product Group, each calendar month and (ii) with respect to each
Product Group other than the Supplemental Product Group, the third month of each
calendar quarter (except for the final month of the Term).
“Transaction Documents” means this Agreement, the Intercreditor Agreement, the
Step-in Bill of Sale, the Step-out Bill of Sale, the Supplemental Bill of Sale,
the Fee Letter, the Guaranties, the Bridging Agreement, the Required Storage
Arrangements and any confirmations or other writings or communications that
document the sales of Products from DCR to Aron or the sales of Products from
Aron to DCR.
“Volume Determination Procedures” means DCR’s ordinary procedures for
determining the volume of Product held in any Tank at a designated time,
including the use of daily tank gauging reports, meter readings and meter
tickets (if applicable), other relevant Refinery measurements or facility
measurements in use and/or any other method in accordance with Accepted Industry
Practice.
(d)
Section 1.1 of the Agreement is hereby amended by deleting the definitions of
“Default Early Termination Margin,” “Early Termination Fee”, “Early Termination
Margin,” “Specified Early Termination Fee,” and “Specified Early Termination
Margin” in their entirety.

(e)
Section 2.1 of the Agreement is hereby amended and restated in its entirety to
read as follows:

2.1
Initial Term. Subject to Section 2.8 below, this Agreement shall be effective as
of the Restatement Effective Date The Parties acknowledge and agree that (i) the
Original Agreement became effective on June 26, 2013, (ii) the Commencement Date
occurred, (iii) the Inventory Volumes at the end of the Initial Term as defined
in the Original Agreement will carry over to the effective time of this
Agreement,



3

--------------------------------------------------------------------------------





(iv) all conditions precedent and all other provisions related to the inception
of the Original Agreement even if repeated in this Agreement have previously
been satisfied or waived, and (v) the Actual Setup Fee has been paid. This
Agreement constitutes a continuation of the term of the Original Agreement under
the amended and restated terms hereof, which term shall continue from the
Restatement Effective Date until February 28, 2020 at 11:59:59 p.m. EPT (the
“Initial Term”); provided, however, that this Agreement is subject to earlier
termination as provided in Section 2.5.
(f)
Section 2.2 of the Agreement is hereby amended and restated in its entirety to
read as follows:

2.2    Renewal Term. As of the expiration of the Initial Term, DCR and Aron may,
by mutual agreement and no less than 180 days prior to the expiration of the
Initial Term, renew this Agreement for one additional one-year term until
February 26th, 2021 at 11:59:59 p.m. EPT (or such longer term as may be agreed
to by DCR and Aron) (the “Renewal Term”).
(g)
Each of Sections 2.3 and 2.4 of the Agreement is hereby amended and restated in
its entirety to read as follows: “[Reserved.].”

(h)
Section 2.5 of the Agreement is hereby amended and restated in its entirety to
read as follows:

2.5
Termination Right Upon Aron Transaction. If Aron (directly or indirectly)
consolidates or amalgamates with, merges with or into or transfers all or
substantially all of its assets to another person or any such consolidation,
amalgamation, merger or transfer is consummated (other than as permitted in
accordance with Section 23.2), then DCR may, at its option and in its sole
discretion, terminate this Agreement, without liability for any early
termination fee or penalty, subject to the following terms and conditions: (i)
DCR shall use commercially reasonable efforts to give Aron at least 30 days
prior notice of the effective date of such termination (unless Aron has given
DCR less than 60 days prior notice of such event, in which case such 30 days
prior notice requirement shall not apply to DCR); (ii) provided Aron has given
DCR at least 60 days prior notice of such event, DCR, in exercising such right,
shall use commercially reasonable efforts to specify an early termination date
that occurs on at 11:59:59 EPT on the first day of a month; (iii) DCR may
exercise this right no later than 60 days after receiving notice of such event
from Aron (but such right may not be exercised after the end of such 60 day
period); and (iv) if DCR exercises its early termination right under this
Section 2.5, the termination procedures set forth in Section 3.8 shall apply as
of the applicable termination date.

(i)
Article 2 of the Agreement is hereby amended by adding a new Section 2.9
immediately after Section 2.8 thereof, which new Section 2.9 shall read in its
entirety as follows:

2.9
Termination Relating to Designated Included Locations. The Designated Included
Locations shall cease to be Included Locations on the Interim Step-out Date and
the provisions of Section 3.8 shall be applied to the Aron Inventory then held
in the Designated Included Locations as if the term “Included Locations” as used
in Section 3.8 referred only to the Designated Included Locations and the term
“Step-out Date”



4

--------------------------------------------------------------------------------





as used in Section 3.8 referred to the Interim Step-out Date with such other
adjustments to such provisions as Aron, acting in a commercially reasonable
manner, shall deem reasonably necessary or appropriate to effectuate a
termination of this Agreement with respect to the Designated Included Locations
and the Aron Inventory held at the Designated Included Locations while not
terminating this Agreement with respect to the Supplemental Included Location
and the Aron Inventory held at the Supplemental Included Location, including
without limitation (i) making such allocations as are reasonably necessary or
appropriate for the calculation of the Step-out Payment Amount with respect to
the Designated Included Locations and the Aron Inventory held at the Designated
Included Locations and (ii) applying the calculations under Schedule L as if the
term “Step-out Date” thereunder referred to the Interim Step-out Date and the
term “Products” thereunder referred to Products at the Designated Included
Locations. In addition to (and without limiting) the foregoing, DCR covenants
and agrees that it will promptly execute such further amendments to this
Agreement or other Transaction Documents, execute such additional Transaction
Documents and take such other actions as Aron may, in a commercially reasonable
manner, deem reasonably necessary or appropriate to effectuate and confirm the
termination of this Agreement with respect to the Designated Included Locations
and the Aron Inventory held at the Designated Included Locations. Without
limiting the generality of the foregoing, the Parties agree to make such
amendments to Transaction Documents and schedules, including but not limited to
Schedules A and B hereof, effective as of the Interim Step-Out Date as are
reasonably necessary to effectuate the removal of the Designated Included
Locations.
(j)
Each of Sections 3.8.4(ii) and (vi) of the Agreement is hereby amended and
restated in its entirety to read as follows: “[Reserved.].”

(k)
Each of Sections 3.8.7, 3.8.8 and 3.8.9 of the Agreement is deleted in its
entirety.

(l)
Section 4.1 of the Agreement is amended by inserting a new sentence at the end
thereof reading as follows:

Notwithstanding the foregoing, or anything to the contrary in Schedule F, the
Supplemental Product Group shall only be subject to Mandatory Roll
Differentials.
(m)
Section 4.2 of the Agreement is amended by deleting the “,” at the end thereof
and inserting the following in its place:

; provided that DCR shall deliver a written statement of the initial Target
Product Inventory for the Supplemental Product Group for the month of April 2019
by no later than 5:00 p.m. EPT on Wednesday, March 27, 2019.
(n)
Section 4.3.1 of the Agreement is hereby amended and restated in its entirety to
read as follows:



5

--------------------------------------------------------------------------------





4.3.1
(a)    No later than 5:00 p.m. EPT on Friday, June 28, 2013, DCR shall deliver
to Aron a statement listing the initial Differentials to be used hereunder as of
the Commencement Date, which shall amend Schedule J without further action of
the Parties to reflect such Differentials. No later than the third Business Day
after the delivery of the Final Inventory Quantity Report to the Parties
pursuant to the procedures set forth in Schedule D, DCR shall deliver to Aron a
statement listing the adjusted Differentials to be used hereunder, subject to
the commercially reasonable agreement of Aron; provided that such Differentials
shall thereafter from time to time be subject to further adjustment pursuant to
Sections 4.3.2, 4.3.3, 4.3.4 and 4.3.5 below.

(b)    No later than 5:00 p.m. EPT on Wednesday, March 27, 2019, DCR shall
deliver to Aron a statement listing the initial Differential to be used for the
Supplemental Product Group hereunder as of the Supplemental Amendment Effective
Date, which shall amend Schedule J without further action of the Parties to
reflect such Differentials. No later than the third Business Day after the
delivery of the Final Supplemental Inventory Quantity Report to the Parties
pursuant to the procedures set forth in Schedule D, DCR shall deliver to Aron a
statement listing the adjusted Differential to be used for the Supplemental
Product Group hereunder, subject to the commercially reasonable agreement of
Aron; provided that such Differential shall thereafter from time to time be
subject to further adjustment pursuant to Sections 4.3.2, 4.3.3, 4.3.4 and 4.3.5
below.
(o)
Section 4.3.2 of the Agreement is hereby amended and restated in its entirety to
read as follows:

4.3.2
Commencing at least 10 Business Days prior to the second-to-last Business Day of
each Scheduled Differential Adjustment Month, unless the Parties otherwise
agree, the Parties shall endeavor, in good faith and in a commercially
reasonable manner, to agree to adjusted Differentials according to the
procedures described in Schedule N. If any such adjusted Differentials are
agreed to prior to the second-to-last Business Day of such Scheduled
Differential Adjustment Month, the Parties will promptly confirm such agreement
in writing, and such adjusted Differential shall become applicable for purposes
of determining the Product Benchmarks starting with the immediately following
month. If the Parties are unable to agree prior to the second-to-last Business
Day of such Scheduled Differential Adjustment Month whether an adjustment to any
of the Differentials is appropriate or upon the amount of such adjustment, then
Aron shall (in consultation with DCR) promptly and in a commercially reasonable
manner determine, in accordance with the procedures set forth in Section II(d)
of Schedule N hereto, the amount, if any, by which one or more of the
Differentials are to be adjusted with respect to such Scheduled Differential
Adjustment Month. Promptly after making such determination, Aron shall advise
DCR whether any adjusted Differentials are appropriate and the amount thereof
and, if so, such adjusted Differentials shall become applicable for purposes of
determining the Product Benchmarks starting with the immediately following
month.



6

--------------------------------------------------------------------------------





(p)
Section 4.3.3 of the Agreement is hereby amended and restated in its entirety to
read as follows:

4.3.3
Upon the request of either Party and prior to the second-to-last Business Day of
any month that is not a Scheduled Differential Adjustment Month or a RC
Differential Adjustment Month (an “Optional Differential Adjustment Month”), DCR
and Aron shall discuss whether to adjust any of the Differentials relating to
any Product Group (other than the Supplemental Product Group) and, if either
Party believes an adjustment is appropriate, the Parties shall negotiate in good
faith and in a commercially reasonable manner to agree on such adjusted
Differentials. If any such adjusted Differentials are agreed to prior to the
second-to-last Business Day of such Optional Differential Adjustment Month, the
Parties will promptly confirm such agreement in writing, and such adjusted
Differential shall become applicable for purposes of determining the Product
Benchmarks starting with the immediately following month. If the Parties are
unable to agree prior to the second-to-last Business Day of such Optional
Differential Adjustment Month whether an adjustment to any of the Differentials
is appropriate or upon the amount of such adjustment, then Aron shall (in
consultation with DCR) promptly and in a commercially reasonable manner
determine, in accordance with the procedures set forth in Section II(d) of
Schedule N hereto, the amount, if any, by which one or more the Differentials
are to be adjusted with respect to such Optional Differential Adjustment Month.
Promptly after making such determination, Aron shall advise DCR whether any
adjusted Differentials are appropriate and the amount thereof and, if so, such
adjusted Differentials shall become applicable for purposes of determining the
Product Benchmarks starting with the immediately following month.

(q)
Section 4.5.1 of the Agreement is hereby amended by deleting the “.” at the end
of clause (iii) thereof, inserting “; and” in its place and inserting a new
clause (iv) immediately after clause (iii) reading as follows:

(iv) DCR shall not have any right to change the Reference Contract with respect
to the Supplemental Product Group unless such change is expressly consented to
by Aron acting in a commercially reasonable manner.
(r)
Article 5 of the Agreement is hereby amended by adding a new Section 5.5
immediately after Section 5.4 thereof, which new Section 5.5 shall read in its
entirety as follows:

5.5
Without limiting the generality of the foregoing sections of Section 5, the
Parties acknowledge and agree that Schedule Q (i) identifies the Supplemental
Included Location that, as of the Supplemental Amendment Effective Date, has
been added as an Included Location hereunder and (ii) sets forth additional
terms and conditions applicable with respect to the Supplemental Product Group,
the Supplemental Included Location and the Supplemental Product inventory from
time to time held at the Supplemental Included Location; provided that Schedule
A and Schedule B shall also be amended to reflect the addition of the
Supplemental Products and Supplemental Included Location. The Parties further
acknowledge and agree that



7

--------------------------------------------------------------------------------





the purchase and sale of Supplemental Products contemplated by Schedule Q and
the Supplemental Bill of Sale shall take place on the Supplemental Amendment
Effective Date. The Parties further acknowledge and agree that to the extent the
additional terms and conditions set forth in Schedule Q with respect to the
Supplemental Product Group, the Supplemental Included Location and the
Supplemental Product inventory to be held in such Supplemental Included Location
are inconsistent with or conflict with any other terms and conditions in this
Agreement, the terms and conditions set forth in Schedule Q shall be
controlling.
(s)
Section 9.8.1 of the Agreement is hereby amended by replacing each reference
therein to “Tanks” with “Included Locations.”

(t)
Section 12.1 of the Agreement is hereby amended by inserting a new subsection
12.1.4 reading as follows:

12.1.4
Supplemental Product volumes will (a) be included in the calculation of Interim
Net Payment Amount commencing with the Production Week ending on April 1, 2019,
provided that the Supplemental Product volumes for March 26, 27 and 28, 2019
shall be deemed to be equal to the Supplemental Product volume for March 29,
2019; and (b) thereafter, for all subsequent Production Weeks, be determined and
incorporated into the calculation of the Interim Net Payment Amount in the same
manner as other Product volumes.

(u)
Section 14.1 of the Agreement is hereby amended and restated in its entirety to
read as follows:

14.1
Taxes. Each Party represents that it is registered, and covenants that it will
continue to be so registered, with the applicable Governmental Authority to
engage in tax-free transactions with respect to Products. Prior to the date of
delivery of Products hereunder each Party shall provide to the other Party
proper notification, exemption, motor fuel licenses or resale certificates or
direct pay permits or other similar certificates as may be required or permitted
by Applicable Law. If a Party does not furnish such certificates and licenses to
the other Party or if the transaction is subject to Tax under Applicable Law
because no exemption exists, the applicable Party responsible for such Tax shall
reimburse and indemnify the other Party for all Taxes that the other Party
remits to a Governmental Authority or that are incurred by that Party, together
with all penalties and interest thereon. Each party acknowledges and agrees that
it is responsible for all filings, notifications, and other similar compliance
requirements that it is required to comply with under Applicable Law.

(v)
Section 15.1 of the Agreement is hereby amended and restated in its entirety to
read as follows:

15.1    Insurance Required to be provided by DCR. DCR, directly or through an
Affiliate, shall procure and maintain in full force and effect throughout the
Term insurance coverage of the following types and amounts and with insurance
companies rated not less than A- by


8

--------------------------------------------------------------------------------





A.M. Best, or otherwise reasonably acceptable to Aron, in respect of DCR’s
receipt, handling and storage of Aron Inventory under this Agreement or the
receipt, handling and storage of Aron Inventory under any Required Storage
Arrangements:
15.1.1 property damage coverage on an “all risk” basis without flood,
earthquake, windstorm, tsunami and terrorism exclusions in an amount sufficient
to cover the market value or potential full replacement cost of all of the Aron
Inventory, whichever is greater. Such insurance shall be endorsed to include
Aron as loss payee with respect to the Aron Inventory. Notwithstanding anything
to the contrary herein, Aron may, at its option and expense, endeavor to procure
and provide such property damage coverage for the Products; provided that to the
extent any such insurance is duplicative with insurance procured by DCR, the
insurance procured by DCR shall in all cases represent, and be written to be,
the primary coverage;
15.1.2 commercial general liability coverage which includes bodily injury, broad
form property damage and contractual liability, cross suit liability, products
and completed operations liability, and sudden and accidental pollution
liability coverage in a minimum amount of $10,000,000 per occurrence and
$10,000,000 in the aggregate;
15.1.3 (i) workers compensation in the amount required by Applicable Law, and
(ii) employer’s liability with a minimum amount of $1,000,000 per accident,
$1,000,000 per disease, and $1,000,000 in the aggregate;
15.1.4 automobile liability coverage in a minimum amount of $1,000,000;
15.1.5 umbrella/excess liability coverage providing coverage on a follow- form
basis with respect the coverage required under Sections 15.1.2, 15.1.3(ii) and
15.1.4 in a minimum amount of $425,000,000 per occurrence and in the aggregate;
and
15.1.6 pollution legal liability coverage in a minimum amount of $100,000,000
per occurrence and in the aggregate.
(w)
Section 17.3.3 of the Agreement is hereby amended and restated in its entirety
to read as follows:

17.3.3
DCR agrees that, other than in connection with a refinancing of the 7.00% senior
notes due 2023 issued by PBFH (the “2023 Notes”) or the 7.25% senior notes due
2025 issued by PBFH (the “2025 Notes” and, together with the 2023 Notes, the
“Senior Notes”) or the issuance of notes to effectively replace the Senior
Notes, it will not incur, create, assume or guaranty any Specified Indebtedness
if, in connection with such incurrence, creation, assumption or guaranty or
proposed incurrence, creation, assumption or guaranty of Specified Indebtedness,
the ratings assigned to the Senior Notes, or any applicable refinancing of such
notes, are (or would be) lower than B3 (or its then-current equivalent) by
Moody’s Investors Service, Inc. (or any successor rating agency thereto) and B
(or its then-



9

--------------------------------------------------------------------------------





current equivalent) by Standard & Poor’s Ratings Service (or any successor
rating agency thereto), as rated by both such rating agencies.
For the purposes of the foregoing, “Specified Indebtedness” means: the (i)
obligations described in clauses (a), (b) and (f) (but only with respect to such
clause (f) for obligations of third parties that are not Affiliates of DCR and
are secured as described in such clause (f)), in each case as set forth in the
such clauses in the definition of “Indebtedness” in the Revolving Credit
Agreement; and (ii) reimbursement obligations in respect of letters of credit,
letters of guaranty, bankers’ acceptable and similar instruments; provided,
however, that Specified Indebtedness shall not include in any event any
reimbursement obligations relating to letters of credit (w) used in the ordinary
course in connection with the purchase or financing of hydrocarbon assets
(including feedstocks) or the transportation thereof, (x) used in connection
with any hedging obligations (including commodities, currency and/or interest
rate hedges) incurred in the ordinary course of business, (y) used in connection
with self-insurance obligations, insurance premiums, workers’ compensation,
unemployment insurance, performance of surety bonds, bankers’ acceptances, or
the satisfaction of applicable legal or regulatory requirements (including in
respect of environmental and other regulatory obligations, to secure the
performance of tenders, statutory obligations, surety, stay, customs and appeal
bonds, statutory bonds, bids, leases, government contracts, trade contracts, or
to secure liability for premiums to insurance brokers, carriers or insurance
companies or (z) additional obligations incurred in the ordinary course of
business in an amount not to exceed $100,000,000 of face value of any such
reimbursement obligations at any time outstanding.
(x)
Article 17 of the Agreement is hereby amended by adding new Sections 17.3.4,
17.3.5, 17.3.6 , 17.3.7 and 17.3.8 immediately after Section 17.3.3 thereof,
which new sections shall read in their entirety as follows:

17.3.4    DCR agrees that it shall in all material respects perform its
obligations under and comply with the terms of the Required Storage Arrangements
as and when such agreements are entered into by DCR.
17.3.5    DCR agrees that it shall maintain and pursue diligently all its
material rights under the Required Storage Arrangements and take all reasonable
steps to enforce its rights and any rights granted to DCR thereunder as and when
such agreements are entered into by DCR.
17.3.6    DCR agrees that at any time when Aron Inventory is located at the
Supplemental Included Location, it shall not modify, amend or waive rights
arising under any of the Required Storage Arrangements as and when such
agreements are entered into by DCR without the prior written consent of Aron;
provided, however, that if DCR provides Aron with notice, DCR may make such
modifications or amendments, including extensions or elections under any of the
foregoing, that do not adversely affect Aron’s rights thereunder, degrade,
reduce or limit the standards applicable to the operator thereunder or otherwise


10

--------------------------------------------------------------------------------





interfere with Aron’s rights to use the Included Locations subject thereto
without the prior written consent of Aron.
17.3.7    DCR agrees that at any time when Aron Inventory is located at the
Supplemental Included Location, it will promptly provide Aron copies of all
communications from DCR to the operator of the Supplemental Included Location,
promptly notify Aron in writing of any breach, default or event of default under
the Supplemental Included Location Storage Agreement and promptly notify Aron in
writing of any tanks at the Supplemental Included Location that the operator
thereof removes from service for any reason and thereafter from time to time
keep Aron promptly notified in writing of any changes to the status of such
tanks, including any plans to restore such tanks to being in service.
17.3.8    In its capacity as agent under the Required Storage Arrangement with
respect to the Supplemental Included Location, DCR covenants and agrees that it
shall (i) in a diligent and timely manner, comply with Aron’s instructions with
respect to the Aron Inventory shipped to or from or stored at the Supplemental
Included Location, (ii) exercise all reasonable care and skill and act
diligently and in good faith on behalf of Aron and, without limiting the
foregoing, shall exercise a degree of care and diligence in providing agency
services thereunder that is no less than the degree of care and diligence it
exercises with respect to its own business and operations, (iii) provide in a
timely manner all material notices to the operator of the Supplemental Included
Location and other relevant third parties required by the terms and conditions
of the applicable agreements and other notices to such parties as reasonably
requested by Aron and diligently pursue all material and relevant claims, (iv)
not allow its interests (including in its dealings with third parties and any
rights it may have hereunder or under other Transaction Documents) to conflict
with the duties that it owes to Aron as agent under such Required Storage
Arrangement, and (v) not engage in any conduct which would reasonably be
expected to adversely affect the Aron Inventory shipped to or from or stored at
the Supplemental Included Location or Aron’s rights under the Required Storage
Arrangement with respect to the Supplemental Included Location.
(y)
Section 18.1.3 of the Agreement is hereby amended and restated in its entirety
to read as follows:

18.1.3 Other than a default more specifically described in this Section 18.1, a
Party (or, if applicable, any Affiliate of such Party that is party to a
Transaction Document) fails to perform any material obligation or breaches a
material covenant required under this Agreement or any Transaction Document
(other than Section 17.3.3 of this Agreement), which, if capable of cure, is not
cured to the reasonable satisfaction of the other Party (acting in good faith
and in a commercially reasonable manner) within ten Business Days from the date
that such Party receives written notice that corrective action is needed.
(z)
Article 18 of the Agreement is hereby amended by adding a new Section 18.1.9
immediately after Section 18.1.8 thereof, which new Section 18.1.9 shall read in
its entirety as follows:





11

--------------------------------------------------------------------------------





18.1.9    (a) DCR fails, after giving effect to any applicable notice
requirement or cure or grace period, to perform its obligations under, comply
with, or maintain in any material respect any Required Storage Arrangement that
applies to Aron Inventory located at the Supplemental Included Location, or (b)
the Supplemental Included Location Storage Agreement ceases to be in full force
and effect (after giving effect to any applicable notice requirement or cure or
grace periods) at any time that any Aron Inventory is located at the
Supplemental Included Location.
(aa) Section 18.2.5 of the Agreement is hereby amended and restated in its
entirety to read as follows:
18.2.5    DCR or any of its Affiliates sells, leases, subleases, transfers or
otherwise disposes of, in one transaction or a series of related transactions,
all or substantially all of the assets of the Refinery.
(bb) Section 18.2.6 of the Agreement is hereby amended and restated in its
entirety to read as follows:
18.2.6    PBFH or DCRC (i) consolidates or amalgamates with, merges with or
into, or transfers all or substantially all of its assets to, another person
(including an Affiliate) or any such consolidation, amalgamation, merger or
transfer is consummated, and (ii)(A) the successor resulting from any such
consolidation, amalgamation or merger or the person that otherwise acquires all
or substantially all of the assets of PBFH or DCRC does not assume, either by
operation of law or without amendment or modification of the applicable
Transaction Documents (other than any amendments or modifications that are
ministerial in nature), all of DCR’s obligations hereunder and under the other
Transaction Documents, or (B) in the reasonable judgment of Aron, the
creditworthiness of the resulting, surviving or transferee person, taking into
account any guaranties, is materially weaker than DCR immediately prior to the
consolidation, amalgamation, merger or transfer.
(cc) Section 18.2.7 of the Agreement is hereby amended and restated in its
entirety to read as follows:
18.2.7    A Change of Control with respect to PBF; provided that any Early
Termination Date designated by Aron as a result of such occurrence shall occur
no earlier than the effective date of such Change of Control event.
(dd) Article 18 of the Agreement is hereby amended by adding a new Section
18.2.9 immediately after Section 18.2.8 thereof, which new Section 18.2.9 shall
read in its entirety as follows:
18.2.9    At any time the terms and conditions of Section 17.3.3 shall not have
been satisfied.






12

--------------------------------------------------------------------------------





(ee) Section 18.5.1 of the Agreement is hereby amended and restated in its
entirety to read as follows:
18.5.1    Notwithstanding any other provision of this Agreement, if the
Performing Party terminates this Agreement pursuant to Section 18.3.3, the
Performing Party shall have the right, immediately and for 60 days thereafter,
to terminate any other contract or agreement that may then be outstanding among
the Parties that relates specifically to this Agreement, including any
Transaction Document and, subject to Section18.5.2, to liquidate and terminate
any or all rights and obligations under this Agreement; provided that, in the
event Aron is the Performing Party, this Agreement shall not be deemed to have
terminated in full until Aron shall have disposed of all of the Aron Inventory
(but in any event within 60 days thereafter); and provided further that such 60
day period shall be extended to the extent that the Performing Party is subject
to or required to comply with the order of any court of competent jurisdiction
that limits its ability to exercise such rights or remedies or if the exercise
of such rights or remedies is impracticable due to circumstances beyond the
Performing Party’s reasonable control (which, with the exercise of due
diligence, such Party cannot avoid or overcome). The “Settlement Amount” shall
mean the amount, expressed in U.S. Dollars, of all actual, reasonable losses and
costs that are incurred by the Performing Party (expressed as a positive number)
or gains that are realized by the Performing Party (expressed as a negative
number) as a result of the liquidation and termination of all rights and
obligations under this Agreement, each determined in a commercially reasonable
manner. The determination of the Settlement Amount shall include (without
duplication): (w) for any Specified Period designated by DCR or otherwise
established pursuant to the provisions of Schedule F prior to the Early
Termination Date that ends after such Early Termination Date, the net present
values as of the Early Termination Date of the Inventory Intermediation Roll
Fees that would have become due as of the end of such Specified Period absent
the early termination (where the discount rate to be used in the net present
value calculation shall be equal to LIBOR plus the Applicable Margin), (x) all
Specified Unwind Costs (as determined with respect to all Corresponding Futures
and aggregated into a net amount) and (y) the actual, reasonable losses and
costs (or gains) incurred or realized by the Performing Party to the extent it
elects to dispose of any Product inventories maintained for purposes of this
Agreement. If the Settlement Amount is a positive number it shall be due to the
Performing Party and if it is a negative number, the absolute value thereof
shall be due to the Defaulting Party.
(ff)
Section 27.2 of the Agreement is hereby amended and restated in its entirety to
read as follows:

27.2    Each Party shall make reasonable efforts to monitor any proposed Change
in Law that results from, or is relevant to, any Taxes, Liabilities or sanctions
in respect of any gross receipts tax pursuant to Title 30 of the Delaware Code
as in effect from time to time (a “Delaware Tax Change in Law”), and that may
reasonably be expected to have an impact on either Party’s (or its Guarantor’s)
ability to perform any of its obligations under any of the Transactions
Documents in a commercially reasonable manner and shall promptly notify the
other Party upon becoming aware of any such proposed Delaware Tax Change in Law.


13

--------------------------------------------------------------------------------





Such notice shall identify the proposed Delaware Tax Change in Law and set out
in reasonable detail the effects the notifying Party anticipates such Delaware
Tax Change in Law would have upon such performance of any such Transaction
Documents if enacted. The Parties shall in good faith meet to discuss what, if
any, measures can be taken by either Party (or both) to minimize and/or mitigate
the effect of any such proposed Delaware Tax Change in Law. If a Delaware Tax
Change in Law results or would result in a Party or its Guarantor (the
“Adversely Tax Affected Party”) incurring Taxes, Liabilities or other sanctions
of a monetary nature in excess of $1,500,000 per annum solely as a result of
such Party’s (or its Guarantor’s) performance of the Transaction Documents, in
each case the Adversely Tax Affected Party shall be entitled to request that the
Parties meet for purposes of addressing such Delaware Tax Change in Law by
providing written notice (a “Change in Tax Law Notice”) to the other Party (the
“Tax Non-Affected Party”). Within seven Business Days of receipt of a Change in
Tax Law Notice, the Parties shall meet in good faith with a view to identifying
any steps (“Consequential Tax Steps”) that would alleviate the effects of the
relevant Delaware Tax Change in Law on the Adversely Tax Affected Party, which
may include an agreement between the Parties to share the relevant incremental
losses incurred by the Adversely Tax Affected Party or the amendment of any
Transaction Document. In identifying the Consequential Tax Steps, the Parties
shall, as far as is reasonably practicable, do so in a manner that preserves the
balance of the commercial agreement (including economic benefits, risk
allocation, costs and Liabilities) existing between the Parties under this
Agreement as of the Effective Date. In the event the Parties cannot reach
agreement on the Consequential Steps and on the implementation of the same
within 30 Business Days of receipt by the Tax Non-Affected Party of the Delaware
Tax Change in Law Notice, then either Party may terminate this Agreement (but
not the Related Agreement) by giving the other Party at least 30 Business Days
advance notice of such termination which shall provide for a termination date on
the first Business Day of a month.
(gg)
Section 28.2 of the Agreement is hereby amended by adding a new Section 28.2.4
immediately after Section 28.2.3 thereof, which new Section 28.2.4 shall read in
its entirety as follows:

28.2.4    In accordance with the terms below, the parties may from time to time,
by mutual agreement, replace Schedule N with a new Schedule N (each, a “Schedule
N Change”). Each Schedule N Change shall be evidenced by an exchange of emails
between the parties which shall specifically reference the new Schedule N, the
effective date of such Schedule N Change and, if such Schedule N Change is known
to be temporary, the date or expected date as of which such Schedule N Change is
to end. Either party may initiate this email exchange, but such email exchange
shall only be effective to bind the parties once the second party has responded
via email in a manner sufficient to confirm its agreement to the Schedule N
Change reflected in the initial email. Any matter other than a Schedule N Change
that is addressed or discussed in any such email communications shall not be
binding on the parties.
(hh)
Schedules A, B, C, E, F, G, I, J, K and N attached to the Agreement are hereby
replaced in their entirety with Schedules A, B, C, E, F, G, I, J, K and N
attached to this Amendment.



14

--------------------------------------------------------------------------------





(ii)
Schedule M is hereby amended and restated in its entirety to read as follows:
“[Reserved.].”

(jj)
Schedule Q attached to this Amendment is hereby added to the Agreement as a new
Schedule Q thereto.

(kk)
Exhibit 3 attached to the Agreement is hereby replaced in its entirety with the
Exhibit 3 attached hereto.

Article III. Miscellaneous
Section 3.01    Agreement Otherwise Not Affected; Other Transaction Documents.
Except for the amendments pursuant hereto, the Agreement remains unchanged. As
amended pursuant hereto, the Agreement remains in full force and effect and is
hereby ratified and confirmed in all respects. The execution and delivery of, or
acceptance of, this Amendment and any other documents and instruments in
connection herewith by a Party shall not be deemed to create a course of dealing
or otherwise create any express or implied duty by it to provide any other or
further amendments, consents or waivers in the future.
Section 3.02    No Reliance. Each Party hereby acknowledges and confirms that it
is executing this Amendment on the basis of its own investigation and for its
own reasons without reliance upon any agreement, representation, understanding
or communication by or on behalf of any other Person.
Section 3.03    Costs and Expenses. DCR shall reimburse Aron for all
“Transaction Expenses” as defined in the letter agreement dated as of March 1,
2019 between Aron and PBFH.
Section 3.04    Effectiveness; Binding Effect.
(a) This Amendment shall be binding upon, inure to the benefit of and be
enforceable by DCR, Aron and their respective successors and assigns as of the
date on which it has been executed by each of the Parties hereto.
(b) The execution by Aron and the effectiveness of this Amendment are subject to
satisfaction of the following conditions precedent on and as of Supplemental
Amendment Effective Date:
(i)    Required Storage Arrangements with respect to the Supplemental Included
Location, in form and substance satisfactory to Aron, shall have been executed
and delivered by all parties thereto and be in full force and effect;
(ii)    An amendment to the Intercreditor Agreement, in form and substance
satisfactory to Aron, shall have been executed and delivered by all parties
thereto and be in full force and effect, which amendment shall, among other
things, (i) amend the term “J. Aron Inventory Intermediation Products” (as
defined therein) to include the Supplemental Products, (ii) recognize the
Supplemental Included Location as an Included Location and incorporate a fully
updated list of Tanks and other Included Locations and (iii) acknowledge that
the Agreement constitutes an “Oil Supply Agreement” and an “Off-Take Agreement”,
as such terms are defined in the


15

--------------------------------------------------------------------------------





Revolving Credit Agreement and that all J. Aron Inventory Intermediation
Products constitute “Certain Hydrocarbon Assets”, as such term is defined in the
Revolving Credit Agreement;
(iii)    DCR shall have duly executed and delivered to Aron a bill of sale,
substantially similar in form and substance to the Step-in Bill of Sale,
transferring to Aron all of DCR’s right, title and interest in and to the
Supplemental Product volumes held at the Supplemental Included Location
effective on the Supplemental Amendment Effective Date;
(iv)    Aron shall have received amendments or other written confirmations
satisfactory to Aron confirming that each Guaranty in favor of Aron covers
obligations under the Agreement and the Related Agreement;
(v)    DCR shall have delivered to Aron insurance certificates evidencing the
effectiveness of the insurance policies required of DCR pursuant to Section 15;
(vi)    DCR shall have delivered to Aron a certificate signed by an appropriate
officer of DCR certifying as to incumbency, due authorization, board approval
and resolutions;
(vii)    DCR shall have delivered to Aron an opinion of counsel, in form and
substance reasonably satisfactory to Aron, covering such matters as Aron shall
reasonably request in connection with the execution of the Agreement, including
(without limitation): good standing; existence and due qualification; power and
authority; due authorization and execution; enforceability; and no conflicts;
(viii)    To the extent required by Aron, updated and amended UCC financing
statements shall have been prepared and be in form to be filed;
(ix)    Aron shall have received from DCR payment of or reimbursement for all
out-of-pocket fees, costs, and expenses (including all reasonable attorneys’
fees and expenses) incurred by Aron in connection with the negotiation,
preparation and execution of the Agreement and all other documents and
transactions being executed in connection with the execution of the Agreement;
and
(x)    the representations and warranties of DCR contained herein shall be true
and correct in all material respects.
Section 3.05    Representations and Warranties. DCR represents and warrants as
follows:
(a)    All of the representations and warranties of DCR set forth in the
Transaction Documents are true and correct in all material respects on the date
hereof, with the same force and effect as if made on and as of such date (except
(i) for the representations and warranties which refer to an earlier date, which
shall be made as of such earlier date or (ii) to the extent of changes in
factual circumstances expressly permitted under the Agreement).


16

--------------------------------------------------------------------------------





(b)    No Event of Default has occurred and is continuing on and as of the date
hereof or
will result from this Amendment becoming effective in accordance with its terms.
Section 3.06    Governing Law; Disputes; Jurisdiction. Section 22 of the
Agreement (Governing Law & Disputes) shall apply to this Amendment as if
incorporated herein in full.
Section 3.07    Counterparts. This Amendment may be executed by the Parties in
separate counterparts and all such counterparts shall together constitute one
and the same instrument. In the event that any signature is delivered by
facsimile or electronic transmission, such signature shall create a valid and
binding obligation of the Party executing (or on whose behalf the signature is
executed) the same with the same force and effect as if such facsimile or
electronic signature page were an original thereof.
Section 3.08    Entire Agreement; Amendments. The Agreement, as amended by and
together with this Amendment, constitutes the entire agreement of the Parties
regarding the matters contemplated herein and therein or related hereto and
thereto and no representations or warranties shall be implied or provisions
added hereto or thereto in the absence of a written agreement to such effect
between the Parties. The Agreement, as amended by and together with this
Amendment, may not be altered, amended, modified or otherwise changed in any
respect except by a writing duly executed by an authorized representative of
each Party and no representations or warranties shall be implied or terms added
in the absence of a writing signed by both Parties. No promise, representation
or inducement has been made by either Party that is not embodied in the
Agreement, as amended by and together with this Amendment, and neither Party
shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.
[Remainder of Page Intentionally Left Blank]




17

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment to the
Agreement as of the date first above written.


 
 
J. ARON & COMPANY LLC
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Harsha V. Rajamani
 
 
 
 
 
Name:
Harsha V. Rajamani
 
 
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
 
DELAWARE CITY REFINING COMPANY LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Erik Young
 
 
 
 
 
Name:
Erik Young
 
 
 
 
 
Title:
Senior Vice President and
 
 
 
 
 
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
PBF HOLDING COMPANY LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Erik Young
 
 
 
 
 
Name:
Erik Young
 
 
 
 
 
Title:
Senior Vice President and
 
 
 
 
 
Chief Financial Officer
 







--------------------------------------------------------------------------------








SCHEDULE A
Products List
PBF Corporate Standard
Product Group
CGO
Distillate
Diesel-Strtrun
Distillate
Distillate Blendstk
Distillate
HCO
Distillate
JET A
Distillate
Jet A FTZ
Distillate
Kerosene
Distillate
Kerosene ULS
Distillate
Kerosene- Strtrun Receipts
Distillate
Kerosene-Strtrun
Distillate
LCO
Distillate
LCO Receipts
Distillate
LGO
Distillate
LGO Receipts
Distillate
No 2 HO
Distillate
No 2 HO 2000 UD
Distillate
No 2 LSD 500
Distillate
No 2 LSHO 500
Distillate
No 2 ULSD
Distillate
No 2 ULSD 15
Distillate
No 2 ULSD 15 Exp
Distillate
No 2 ULSHO 15
Distillate
Untreated Dist Blendstk
Distillate
 RBOB Reg
Gasoline
ALKYLATE
Gasoline
Alkylate Receipts
Gasoline
CBOB Prm
Gasoline
CBOB Prm 12.9#
Gasoline
CBOB Prm 13.5#
Gasoline
CBOB Prm 14.5#
Gasoline
CBOB Prm 15.0#
Gasoline
CBOB Prm 7.8#
Gasoline
CBOB Prm 9.0#
Gasoline
CBOB Reg
Gasoline
CBOB Reg 10.0#
Gasoline
CBOB Reg 12.9#
Gasoline
CBOB Reg 13.5#
Gasoline
CBOB Reg 14.5#
Gasoline
CBOB Reg 15.0#
Gasoline
 
 





--------------------------------------------------------------------------------





CBOB Reg 7.8#
Gasoline
CBOB Reg 9.0#
Gasoline
Cnv Prm 93 9.0#
Gasoline
Cnv Reg
Gasoline
Gasoline Blendstk
Gasoline
Gasoline Blendstk Receipts
Gasoline
Gasoline-Cat
Gasoline
Gasoline-Hvy Cat
Gasoline
Gasoline-Lt Cat
Gasoline
Gasoline-Lt Strtrun
Gasoline
Gasoline-Poly
Gasoline
Naphtha
Gasoline
Naphtha Shipments
Gasoline
Naphtha-Hvy Cat
Gasoline
Naphtha-Hvy Coker
Gasoline
PBOB Prem
Gasoline
PBOB Prm
Gasoline
PBOB Prm 11.5#
Gasoline
PBOB Prm 13.5#
Gasoline
PBOB Prm 15.0#
Gasoline
PBOB Prm V2
Gasoline
PBOB Prm VI
Gasoline
Raffinate
Gasoline
 RBOB Reg
Gasoline
RBOB Reg
Gasoline
RBOB Reg 11.5#
Gasoline
RBOB Reg 13.5#
Gasoline
RBOB Reg 15.0#
Gasoline
RBOB Reg Vl
Gasoline
RBOB RegV2
Gasoline
REFORMATE
Gasoline
Reformate Receipts
Gasoline
Reformate-Hvy
Gasoline
Reformate-Lt
Gasoline
Reformate-Lt Receipts
Gasoline
Reg Gasoline for Exp
Gasoline
Untreated Gasoline Blendstk
Gasoline
Castilla
Supplemental Product
CPC
Supplemental Product
Urals
Supplemental Product
Caspian Pipeline
Supplemental Product
Hibernia
Supplemental Product







--------------------------------------------------------------------------------






 
SCHEDULE B
 
 
Tank List
 
 
Effective Date March 29, 2019
 
Facility
Tank List
Typical Contents
Delaware City Refinery
44
Naphtha
Delaware City Refinery
45
LCO
Delaware City Refinery
47
Heavy Cat Naphtha
Delaware City Refinery
48
Straight Run Diesel
Delaware City Refinery
50
Light Cycle Oil
Delaware City Refinery
51
Untreated Straight Run Kerosene
Delaware City Refinery
73
Heavy Coker Naphtha
Delaware City Refinery
135
Heavy Cycle Oil
Delaware City Refinery
136
PBOB Prm 13.5#
Delaware City Refinery
137
PBOB Unl Prem 15.0# RVP
Delaware City Refinery
139
No 2 ULS (15 ppm) Diesel
Delaware City Refinery
145
Heavy Cycle Oil
Delaware City Refinery
146
PBOB Unl Prem VOC1
Delaware City Refinery
147
PBOB Unl Prem 15.0# RVP
Delaware City Refinery
149
No 2 ULS (15 ppm) Diesel
Delaware City Refinery
150
No 2 ULSD 15
Delaware City Refinery
161
CBOB Unl Reg 15.0# RVP
Delaware City Refinery
162
RBOB Unl Reg 15.0# RVP
Delaware City Refinery
163
RBOB Unl Reg 15.0# RVP
Delaware City Refinery
165
Gasoline-Hvy Cat
Delaware City Refinery
166
Heavy Reformate
Delaware City Refinery
167
Raffinate
Delaware City Refinery
182
RBOB Unl Reg 15.0# RVP
Delaware City Refinery
183
RBOB Unl Reg 15.0# RVP
Delaware City Refinery
185
Heavy Cat Gasoline
Delaware City Refinery
187
Naphtha
Delaware City Refinery
202
Light Reformate
Delaware City Refinery
203
Naphtha
Delaware City Refinery
204
Heavy Reformate
Delaware City Refinery
205
Heavy Reformate
Delaware City Refinery
221
Light Straight Run Gasoline
Delaware City Refinery
222
Alkylate
Delaware City Refinery
223
Naphtha
Delaware City Refinery
224
Alkylate
Delaware City Refinery
241
Naphtha
Delaware City Refinery
242
Naphtha
Delaware City Refinery
243
Distillate Blendstock
Delaware City Refinery
244
Distillate Blendstock
Delaware City Refinery
245
Distillate Blendstock
Delaware City Refinery
246
Distillate Blendstock
Delaware City Refinery
248
Light Cycle Oil





--------------------------------------------------------------------------------





Delaware City Refinery
261
Naphtha
Delaware City Refinery
263
Distillate Blendstock
Delaware City Refinery
265
Distillate Blendstock
Delaware City Refinery
266
Distillate Blendstock
Delaware City Refinery
283
No 2 ULS (15 ppm) Diesel
Delaware City Refinery
284
No 2 ULS (15 ppm) Diesel
Delaware City Refinery
264
Distillate Blendstock
PBF Logistics Paulsboro Terminal
10
Crude Oil
PBF Logistics Paulsboro Terminal
11
Crude Oil
PBF Logistics Paulsboro Terminal
12
Crude Oil
PBF Logistics Paulsboro Terminal
13
Crude Oil
PBF Logistics Paulsboro Terminal
15
Crude Oil
PBF Logistics Paulsboro Terminal
101
Crude Oil
PBF Logistics Paulsboro Terminal
102
Crude Oil
PBF Logistics Paulsboro Terminal
103
Crude Oil
 
 
 









--------------------------------------------------------------------------------






SCHEDULE C
Product Benchmarks
[*****]






--------------------------------------------------------------------------------






SCHEDULE E
Maximum and Minimum Inventories
[*****]






--------------------------------------------------------------------------------






SCHEDULE F
Roll Procedures
[*****]






--------------------------------------------------------------------------------






SCHEDULE G
Monthly True-Up Amounts
[*****]






--------------------------------------------------------------------------------






SCHEDULE I
[*****]






--------------------------------------------------------------------------------






SCHEDULE J
Differentials
[*****]






--------------------------------------------------------------------------------






SCHEDULE K


Notices


If to the Company, to:
 
 
 
 
 
PBF Holding Company LLC
 
 
1 Sylvan Way, Second Floor
 
 
Parsippany, New Jersey 07054
 
 
(973) 455-7500
 
 
 
 
 
General Notices
 
 
 
 
 
Thomas L. O’Connor
 
Trecia M. Canty
Senior Vice President
 
Senior Vice President, General Counsel
(973) 455-7545
 
(973) 455-7500
Thomas.O’Connor@pbfenergy.com
 
Trecia.Canty@pbfenergy.com
 
 
 
John Luke
 
 
Treasurer
 
 
(973) 455-7518
 
 
John.Luke@pbfenergy.com
 
 
 
 
 
 
 
 
Supply and Trading
 
 
 
 
 
Richard Miller
 
Joe Costello
Director - Risk Management
 
Manager - Futures
(973) 455-7542
 
(973) 455-7552
Richard.Miller@pbfenergy.com
 
Joe.Costello@pbfenergy.com
 
 
 
 
 
 
Inventory Accounting
 
 
 
 
 
Michael Spagnolo
 
 
Director - Commercial Accounting
 
 
(973) 254-4517
 
 
Michael.Spagnolo@pbfenergy.com
 
 
 
 
 
 
 
 
Billing
 
 
 
 
 
David Quackenbush
 
Karen Wisniewski
Director - Billing & Inventory
 
Supervisor Billing
(973) 455-8952
 
(973) 254-4488
David.Quackenbush@pbfenergy.com
 
Karen.Wisniewski@pbfenergy.com



Schedule K-1

--------------------------------------------------------------------------------





 
 
 
 
 
 
Payments
 
 
 
 
 
Danielle Washington
 
Carol Morrison
Treasury Analyst
 
Treasury Analyst
(973) 455-7558
 
(973) 455-7536
Danielle.Washington@pbfenergy.com
 
Carol.Morrison@pbfenergy.com
 
 
 
 
 
 
If to Aron, to:
 
 
 
 
 
Trading and Sales:
 
 
 
 
 
Simon Collier
 
Chrissy Benson
200 West Street
 
200 West Street
New York N.Y. 10282
 
New York N.Y. 10282
(212) 357 4304
 
(212) 902 0776
Simon.Collier@gs.com
 
Christine.Benson@gs.com
 
 
 
Sara Lachapelle
 
Harsh Rajamani
200 West Street
 
200 West Street
New York N.Y. 10282
 
New York N.Y. 10282
(212) 357 4304
 
(212) 357 2674
Sara.Lachapelle@gs.com
 
Harsh.Rajamani@gs.com
 
 
 
Jeff Fernandez
 
 
200 West Street
 
 
New York N.Y. 10282
 
 
(212) 343 1535
 
 
Jeffrey.Fernandez@gs.com
 
 
 
 
 
 
 
 
Scheduling/Logistics:
 
 
 
 
 
Kate Kim
 
Rob Quigley
200 West Street
 
200 West Street
New York N.Y. 10282
 
New York N.Y. 10282
Direct: (212) 902 5653
 
Direct: (212) 343 8627
Hotline: (212) 902 7349
 
Hotline: (212) 902 7349
Fax: (212) 493 9847
 
Fax: (212) 493 9847
ficc-jaron-oilops@ny.email.gs.com
 
ficc-jaron-oilops@ny.email.gs.com
 
 
 
Tim McEndy
 
 
200 West Street
 
 
 
 
 



Schedule K-2

--------------------------------------------------------------------------------






New York N.Y. 10282
 
 
Direct: (212) 902 2981
 
 
Hotline: (212) 902 7349
 
 
Fax: (212) 493 9847
 
 
ficc-jaron-oilops@ny.email.gs.com
 
 
 
 
 
 
 
 
 
 
 
Confirmations:
 
 
 
 
 
Primary:
 
Alternate:
Chris Chapman
 
Ava Giuliano
200 West Street
 
200 West Street
New York N.Y. 10282
 
New York N.Y. 10282
Tel: (917) 343 6193
 
Tel: (212) 902 1157
Fax: (212) 493 9846
 
Fax: (212) 493 9846
gs-commod-ny-phys@ny.email.gs.com
 
gs-commod-ny-phys@ny.email.gs.com
 
 
 
 
 
 
Payments/Invoicing/Statements:
 
 
 
 
 
Primary:
 
Alternate:
Eric Hudson
 
Laura Carlson
200 West Street
 
200 West Street
New York N.Y. 10282
 
New York N.Y. 10282
Tel: (917) 343 8327
 
Tel: (212) 902 4220
Fax: (646) 835 8748
 
Fax: (646) 835 8748
ficc-struct-sett@ny.email.gs.com
 
ficc-struct-sett@ny.email.gs.com
 
 
 
 
 
 
 
 
 
Structured Deal Integration:
 
 
 
 
 
Lindsay McInally
 
 
200 West Street
 
 
New York N.Y. 10282
 
 
Tel: (212) 902 0506
 
 
Lindsay.McInally@gs.com
 
 
 
 
 
 
 
 
General Notices:
 
 
 
 
 
John Thomas
 
 
200 West Street
 
 
 
 
 
 
 
 



Schedule K-3

--------------------------------------------------------------------------------





New York N.Y. 10282
 
 
Tel: (212) 902 1806
 
 
Fax: (212) 855 0667
 
 
John.Thomas@gs.com
 
 





Schedule K-4

--------------------------------------------------------------------------------






SCHEDULE N
Differential Adjustment Determination Procedures
[*****]






--------------------------------------------------------------------------------






SCHEDULE Q
Additional Terms and Conditions Relating to Supplement Product Group and
Supplemental Included Location
[*****]






--------------------------------------------------------------------------------






Exhibit 3
Form of Daily and End of Month Inventory Report of “Outright” Tank Inventories
[*****]




